DETAILED ACTION
This action is in response to the amendment filed 21 January 2021.
Claims 1–4, 8–12, and 16 are pending. Claims 1 and 9 are independent.
Claims 1–4, 8–12, and 16 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The objection to the title of the invention is withdrawn in light of the amended title.
The objection to the abstract is withdrawn in light of the substitute abstract.
The objection to claims 1 and 9 is withdrawn in light of the claim amendments.

Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–4, 8–12, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Clark et al. (US 2007/0136318 A1) [hereinafter Clark] in view of Egnor et al. (US 2007/0233808 A1) [hereinafter Egnor].
Regarding independent claim 1, Clark teaches [a] computer-implemented method for associating product information with a first document, the method comprising:	determining a first document identifier of the first document from first metadata of the first document; A source document [first document] has an identifier, e.g. its URL (Clark, ¶¶ 50, 52).	identifying a second document that includes a link to the first document, identifying the second document comprising: Documents which link to the source document are identified (Clark, ¶ 46).	accessing document linkage data, the document linkage data including one or more linkage records, each linkage record providing a respective linking document identifier and a respective linking document which includes a corresponding link to a linked document identified by the respective linked document identifier; A link database contains records of links between documents, using a source document identifier and a destination document identifier (Clark, ¶ 52).	identifying, from the document linkage data, a relevant linkage record for which the respective linked document identifier corresponds to the first document identifier; and The link database is searched for entries where the destination identifier is for the source document, in order to identify documents that link to the current/source document (Clark, ¶ 55).	extracting a linking document identifier from the relevant linkage record, the linking document identifier corresponding to a second document identifier of the second document; A list of backward references is generated from the source document identifiers (Clark, ¶ 55).
Clark teaches identifying a second document linking to a first document, and a “linkage record” having keywords [metadata], but does not expressly teach identifying a product associated with a second document. However, Egnor teaches:	using the second document identifier to access second metadata of the second document; A URL hierarchy of a web site is used to identify information in documents lower in the hierarchy (Egnor, ¶ 59).	processing the second metadata to identify a product associated with the second document; and The documents may have descriptive information, e.g. product categories (Egnor, ¶¶ 98–99).	in response to identifying the product associated with the second document, modifying the first metadata to associate the product with the first document. The descriptive information is propagated up to, e.g. a first page that links to a second page (Egnor, ¶ 99).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Egnor with those of Clark. One would have been motivated to do so in order to make it easier to find the first document (Egnor, ¶¶ 96, 99, 100).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Clark/Egnor further teaches:	the link is a first link; The source page may have multiple incoming links (Clark, ¶ 46).	the product is a first product; and The descriptive information may include multiple different product categories (Egnor, ¶ 99).	the method further comprises:	identifying a third document that includes a second link to the first document; The source page may have multiple incoming links (Clark, ¶ 46).	processing third metadata of the third document to identify a second product associated with the third document; and Information may be propagated up or down from multiple different pages (Egnor, ¶¶ 94–96, 99).	determining whether the second product is the same as the first product. The descriptive information, e.g. product categories, may be different for each page (Egnor, ¶ 99).
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated and Clark/Egnor further teaches:	wherein in response to determining that the second product is not the same as the first product the method further comprises:	associating a multi-product value with the first document, the multi product value indicating that the particular document is associated with multiple products. A page may be given credit for multiple descriptive information items, e.g. multiple product categories (Egnor, ¶¶ 98–100).
Regarding dependent claim 4, the rejection of parent claim 2 is incorporated and Clark/Egnor further teaches:	wherein in response to determining that the second product is not the same as the first product the method further comprises:	modifying the first metadata to associate the second product with the first document. A page may be given credit for multiple descriptive 
Regarding dependent claim 8, the rejection of parent claim 2 is incorporated and Clark/Egnor further teaches:	wherein the document linkage data is generated by accessing accessible documents and for each accessible document:	scraping the accessible document to identify one or more links in the accessible document; and Documents are scanned for links (Clark, ¶¶ 8, 44, 50).	for each link in the accessible document generating a linkage record including an identifier of the accessible document and an identifier of the linked document. Each link found is added to an entry in the link database (Clark, ¶¶ 8, 44, 50).
Regarding independent claim 9, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding independent claim 10, this claim recites limitations substantially similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding independent claim 11, this claim recites limitations substantially similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding independent claim 12, this claim recites limitations substantially similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding independent claim 16, this claim recites limitations substantially similar to those of claim 8, and therefore is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176